NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JAMES GAUDINO,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                       Case Nos. 2D17-1583
                                   )                                 2D17-1589
MARGARET H. SMITH, et al.,         )
                                   )                           CONSOLIDATED
           Appellees.              )
___________________________________)

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Sarasota
County; Brian A. Iten and Lon Arend,
Judges.

Steele T. Williams of Steele T. Williams,
P.A., Sarasota, for Appellant.

Jason P. Ramos of Law Offices of Jason
P. Ramos PLLC, Sarasota, for Appellee.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and CASANUEVA and BADALAMENTI, JJ., Concur.